            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAMON RIOS-DAVILA,                            No. 4:19-CV-01910

           Plaintiff.                         (Judge Brann)

     v.

JOHN WETZEL, et al.,

          Defendants.

                                 ORDER

                           NOVEMBER 20, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is

          GRANTED;

    2.    Plaintiff’s complaint, ECF No. 1, is DISMISSED without prejudice;

          and

    3.    The Clerk of Court is directed to mark this matter CLOSED.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
